I would like to congratulate you,
Mr. Eliasson, on your election to the presidency of the
General Assembly and to assure you of my country's
full support during this sixtieth session of the General
Assembly.
Reform will be a central theme at the Assembly's
sixtieth session. Allow me to focus on four institutional
reforms, by which Switzerland sets great store. They
are, first of all, the creation of a Human Rights
Council; secondly, reform of the Security Council;
thirdly, the Peacebuilding Commission; and, fourthly,
internal management of the United Nations.
The creation of a Human Rights Council is
crucial. The Commission on Human Rights in its
present form suffers from various defects. We deplore
its weak capacity to respond to grave human rights
violations. We also regret its overly selective character
and the application of double standards, which
undermine its authority.
Switzerland welcomes the decision made by the
Member States at the summit to replace the
Commission on Human Rights with a Human Rights
Council. However, we regret that it has not been
possible, even at this stage, to establish some of the
working methods on which there was wide agreement.
For Switzerland, this Human Rights Council
should be a principal organ of the United Nations or
should at least be directly subordinate to the General
Assembly. It should convene periodically, be based in
Geneva and should work in close cooperation with the
Office of the United Nations High Commissioner for
Human Rights. It should be of a size that guarantees
both its legitimacy and the capacity to work effectively.
Finally, to ensure real added value, it should incorporate
those instruments that constitute the strength of the
present Commission without reproducing its defects.
The profile and working methods of the Human
Rights Council should be established promptly. We
have given ourselves until the end of the sixtieth
session of the General Assembly to do this, but the
ideal solution would be to complete the work before
the next session of the Commission on Human Rights,
which starts next March.
We now need a clearer picture of the process
which the President of the General Assembly intends to
conduct. We assure him of our strong support in this
task. Switzerland hopes that the future Human Rights
Council can start its work soon, and it invites all States
to strive towards this goal.
Switzerland has also been actively involved in the
reform of the Security Council, an organ that embodies
both the strengths and the weaknesses of the United
Nations. No one can deny that the composition of the
Security Council should better reflect contemporary
geopolitical realities. Enlargement of the Security
Council will make it more representative and will
strengthen the authority of its decisions. However,
enlargement of the Security Council, which has been
the subject of intensive debate over the past few
months, is only one aspect of the reform that needs to
be made. It should not overshadow another
indispensable part of the reform: the need to improve
the Council’s working methods.
For most countries, opportunities to sit on the
Security Council are few and limited in time. A serious
reform of the Council's working methods would have
an immediate and beneficial effect for all Member
States. New and more detailed rules should be adopted
in a General Assembly resolution and then written into
the Security Council's rules of procedure.
Reform of the Security Council’s working
methods must achieve several goals: it should increase
the possibilities for participation by States that are not
members of the Council; it should ensure greater
accountability of the Council to all the Member States
of the United Nations; and, finally, it should improve
transparency and find new ways for the Council to hear
other points of view.
Efficiency is a fourth criterion that needs to be
taken into account. Improvements in the working methods
of the Security Council must be geared towards
strengthening its capacity to efficiently exercise its
responsibilities for international peacekeeping and
security.
In May Switzerland presented a series of specific
recommendations that were well received by many
Member States. I would like to focus on three specific
proposals.
First, in accordance with the principle of the
responsibility to protect, the right of veto must not be
18

exercised in cases of genocide, ethnic cleansing or
other grave and large-scale violations of international
humanitarian law or human rights. I believe that that
principle is sufficiently clear not to require further
elaboration.
Secondly, the Security Council should refrain, as
far as possible, from exercising legislative functions.
The task of codifying and developing international law
should remain the primary responsibility of the General
Assembly, which includes all Member States. The
Council is authorized by the United Nations Charter to
take emergency measures to maintain international
peace and security. However, that authorization cannot
be interpreted as including the power to impose
legislative obligations, that is, obligations that are
general in scope, abstract and have no time limits.
Thirdly, on the subject of Security Council
sanctions, the procedures for establishing and revising
the lists of targeted individuals and entities must be
improved. It is unacceptable that people who are
subject to sanctions that affect their basic rights are
denied all right of appeal. In particular, it is important
to ensure the right to be heard, which is a fundamental
human right.
Switzerland, together with other countries,
intends to present a draft resolution on improving the
working methods of the Security Council.
Another important institutional reform decided at
the summit is the creation of a Peacebuilding
Commission. Switzerland has contributed its ideas to
that project over the past few months. It welcomes the
creation of that body, which will address a key area of
United Nations activities and fill a clear institutional
gap.
Once a conflict has ended, the main players -
institutions, States and civil society - must work
together to rebuild the country. The principal mission
of the Peacebuilding Commission will be to bring those
players from the fields of peacekeeping, humanitarian
aid, and development together to define joint strategies
for future action.
The Commission will include representatives of
the Security Council and the Economic and Social
Council, as well as representatives of the principal
financial donors and troop contributors. Switzerland
believes that the main United Nations institutions
concerned should also take part in the deliberations.
For instance, it would be useful to include the
Chairman of the United Nations Development Group,
the Under-Secretary-General for Humanitarian Affairs
and the High Commissioner for Human Rights. It
would also be useful to bring on board, as needed,
experts from civil society, the academic world or the
private sector.
Furthermore, in the composition of the
Commission, we need to ensure gender parity.
Peacekeeping, humanitarian action and
development are parallel activities and should not be
rigidly divided into successive phases. In drafting its
mandate, we should ensure that the Commission has
the ability to advise all the institutional actors
concerned at any step of the peace and reconstruction
process.
We cannot speak of improving the efficiency of
the Security Council without discussing the
improvements that have to be made in the internal
management of the United Nations. The Summit
Outcome document sets out the most urgently needed
measures. They must be implemented without delay.
In that context, the three following factors must
be taken into account: first, the political competence
and responsibility to decide the budget belong to the
General Assembly; secondly, the Secretary-General's
management authority must be extended; and, thirdly,
the internal oversight bodies must be strengthened.
The scandals that have tarnished the image of the
United Nations in recent months underscore the urgent
need to strengthen the means as well as the financial
and operational independence of the Office of Internal
Oversight Services. Furthermore, given the increasing
complexity of their task, we must strengthen
cooperation between the various oversight bodies,
which are spread across the United Nations system. We
invite the Member States to support the enlargement of
the mandate of the Office of Internal Oversight
Services, so that it is able to respond to requests for
assistance from the specialized agencies.
Especially close to my heart is the importance of
combating cases of abuse and sexual exploitation
committed in the context of United Nations peace
operations. Such abuses are a grave violation of human
rights and of the values that the Organization espouses.
They damage the credibility of the Organization and
hinder the accomplishment of its missions on the
19

ground. Switzerland advocates zero tolerance on this
question. We strongly support the measures that have
recently been taken, in particular an increase in the
number of resident investigators deployed on the
ground under the authority of the Office of Internal
Oversight Services.
Last autumn, we embarked together on a major
undertaking: adapting the multilateral system so that it
can address the new problems and challenges of the
twenty-first century, with a strengthened and more
efficient United Nations at its centre. All reform
requires a subtle mix of ambition, realism and patience.
We have come part of the way. The basic itinerary was
set at the summit. We must now pursue the path of
reform, give shape to our early decisions, and resolve
persisting differences. That has to be one of the main
objectives of the sixtieth session of the General
Assembly, which has just begun.